DETAILED ACTION

1)       Applicant's election with traverse of Invention I in the reply filed on 8/11/2021, is acknowledged.  
           In regard to the Species Restriction, the traversal is on the ground(s) that the subject matter of all claims is related and the search could be made without serious burden.   
           The Species Restriction is withdrawn.   Claims 1-9 are under consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
2)        Acknowledgment is made of applicant's claim for foreign priority based on JP Application Serial Number 2018-221158, filed November 27, 2018, JP Application Serial Number 2019- 031639, filed February 25, 2019, and JP Application Serial Number 2018-221157, filed November 27, 2018, the disclosures of which are incorporated by reference in their entirety.   It is noted, however, that applicants have not filed certified copies of the above applications as required by 37 CFR 1.55.

Claim Objections
3)       Claims 10-18, status identifiers are to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   4)       Claim 7 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention. 
Claim 7 is unclear as to what defines an “ink jet method”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Vinson et al. (US 5,865,950).
Claims 1-2: Vinson discloses a method of forming a fiber body, a creped tissue paper (Abstract, col. 4, lines 43-48).  The tissue density is between about 0.03 g/cm3 and about 0.6 g/cm3 (col. 4, lines 49-54; col.11, lines 49-52).  A liquid containing a binder is applied to the tissue that inherently binds the fibers (col. 7, lines 25-38).  The papermaking process is shown in Figure 1 (col. 8, line 54 to col. 9, line 15 and col. 11, lines 13-32).  The process includes pressurizing the formed web as it passes between calender rolls 112 and 113.  Vinson discloses the invent, or in the least it would have been obvious, to one skilled in the art at the time the invention was filed, that the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claims 3-4: the invention is disclosed per claim 1, above.  The binder is a water soluble thermosetting resin (claims 3, 7; col. 7, lines 25-37).   
Claim 5: the invention is disclosed per claim 1, above.  The web is heated over a Yankee dryer 109 (Figure 1).
Claim 6: the invention is disclosed per claim 1, above. The process includes pressurizing the formed web as it passes between calender rolls 112 and 113      (Figure 1).
Claims 8-9: the invention is disclosed per claim 1, above.  The web has bulk density of about 0.60 g/cm3 or less (col. 11, lines 42-52).                                                                                                                                                  6)       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al.
The invention is disclosed per claim 1, above.  The liquid application by an ink jet method is not disclosed.   In view that that the ink jet method is not defined, it would have been obvious to one skilled in the art at the time the invention was filed that the applying a liquid containing a binder be provided by the ink jet method or by an equivalent method. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7)       Claims 1-9, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/695,680.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the copending claims disclose a fiber body forming method that includes applying a liquid to a web containing fibers, the liquid containing resin particles which bind the fibers, the web having a bulk density in a similar range, the resin being a thermoplastic or a thermosetting resin, pressurizing and heating the web to which the liquid is applied, the liquid being applied by an ink jet method   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
8)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748